Mr. Chief Justice Sheldon delivered the opinion of the Court: This is an appeal from a judgment in the Sangamon county circuit court, against the defendant, in an action of debt, brought under section 230 of the Revenue law, at the instance of the county board of Sangamon county, to recover the State, county, town, road and bridge and school taxes levied for the year 1881 on six hundred and sixteen head of cattle, assessed to the defendant by the town assessor of the town of Clear Lake, in said county, for that year. The facts appearing from the record are, that on May 1, 1881, Joel Dalby, the appellant, then residing in Capital township, in Sangamon county, in this State, was the owner of six hundred and sixteen head of cattle. These cattle were then being fed at a distillery in school district No. 6, etc., in Clear Lake township, in the same county. They were at the distillery from October 1, 1880, until late in the summer of 1881, during which time they were in the charge of one George Dalby, of the township of Clear Lake, whose business was that of feeding these cattle. Joel Dalby carried on no business in the township of Clear Lake other than having these cattle fed, and they were not connected with a farm anywhere. George Dalby listed the cattle for taxation for the year 1881, in the township of Clear Lake, in the name of Joel Dalby, the assessor of which township duly assessed them for taxation, and upon such assessment the taxes for that year were extended on the collector’s books against Joel Dalby, as the owner of the cattle. It does not appear, and it is not pretended, that the property was assessed for taxation anywhere else. Demurrers were overruled to three of the seven counts of the declaration. It is insisted there was error in this. The second count attempted to present a case for the assessment of the property to the defendant in the school district and town where it was assessed, under section 13 of the Revenue law, on the ground that the defendant carried on his business there. We think'this count was defective, in failing to show that such business was one of the kinds of business specified in that section. But we regard the overruling of the demurrer to this count as immaterial, as the evidence made no case under that count, further ■ than the cattle being fed, as they were,' at the distillery named. The first and fourth counts set up the facts of the case as shown by the evidence, and we hold the demurrer to those counts to have been- properly overruled. The cause was tried by the court, without a jury. All the legal questions which are presented upon the record are, whether the property was properly assessed at the place where it was assessed, instead of at the defendant’s place of residence, and if so, whether it should not have been assessed to defendant’s agent, instead of to himself. The further question is, as to the right of the county board to recover for any more personal property tax than such as is due to the county. Section 7 of the Revenue law provides that personal property, except such as is required in the act to be listed and assessed otherwise, shall be listed and assessed in the county, town, city, village or district where the owner resides. Section 6, item 2, provides, that every person shall list all personal property controlled by him as the agent or attorney, or on account of, any other person. Section 9 requires that the property of manufacturers and others, in the hands of agents, shall be listed and assessed at the place where the business of such agent is carried on. Under this last section, we think the cattle were listed and assessed at the proper place,—the place where they were in the hands of the agent. The agent there did list them for taxation, but not in his own name, but in the name of Joel Dalby, the real owner. Section 6, item 2, as we have seen, provides, generally, that agents shall list all personal property controlled by them as agents; but item 10, same section, requires the property of manufacturers and others, in the hands ■of an agent, to be listed by and in the name of such agent, as merchandise. Section 19 directs that persons required to list property on behalf of others shall list it separately from their own, specifying, in each case, the name of the person to whom it belongs. Under these provisions, no doubt, the property might have been assessed to the agent who had it in his charge. But is it fatal to the validity of this tax that it is assessed against the owner, instead of against his agent ? The property was •subject to taxation, and the owner is the person who, of right, •should pay the tax. Piad it been assessed against the agent, :and he have paid the same, he could have had recourse to the ■owner for reimbursement, so that ultimately it is for the owner to pay the tax, although it may have been assessed against and paid by his agent. Why may not the payment of the tax here be enforced directly against the person who owns the property, instead of circuitously through his agent, who had the property in charge ? It seems to be an ungracious defence for the owner of taxable property to make, that his agent should pay the taxes on his (the principal’s) property,—to set up that his property should be taxed against his agent. The provision of the statute for taxing property in an agent’s hands against the agent, is for the purpose of subjecting all the taxable property in the State to taxation,—that in the hands of agents as well as that in the owner’s own hands,— and for security of payment of the tax. The purpose was not to shift the burden of taxation from the owners of property to their agents. There may be the case where it would be a .security for enforcing the collection of taxes, to have the taxes imposed upon the agent having property in his possession, as where the owner is a non-resident, and could not be personally reached for the collection of taxes imposed upon his property in this State, which might afterward be removed. But this consideration would not apply in a case like this, where the owner and his agent both reside in the same county in this State; and the consideration, too, is one- which affects the public, in securing the payment of taxes, and would not seem to concern the owner of the property taxed, as anything looking to his benefit. It would not seem to be a just cause of complaint with him, that his property was assessed to himself instead of to his agent. At least, under the circumstances of this case, we do not consider it a valid objection to the maintenance of this suit, that the property was assessed to the owner, and not to the agent who had the property in his charge. As to the right of recovery for all the taxes, section 230 of the Revenue law, in its first clause, provides that the county board may institute suit, in an action of debt, in the name of the People of the State of Illinois, for the whole amount due •on forfeited property; or any county, city, town, school district, or other municipal corporation to which any such tax may-be due, may institute suit, in an action of debt, in its own name, for the amount of such tax due any such corporation on forfeited property. The second clause provides that the county board may also institute suit, in an action of debt, in the name of the People of the State of Illinois, against any person, for the recovery of any personal property tax due from such person. Thus it appears that the first clause, with respect to forfeited property, provides that the county board may sue for the whole amount of the taxes due on forfeited property, or only for the amount due the county,—the suit, in the former case, to be brought by the county board in the name of the People, in the latter case in the name of the county. The second clause respects personal property tax alone, and provides that the county board may also bring suit, in the-name of the People, for the recovery of any personal property tax due from any person. Any personal property tax due from a person, embraces every personal property tax due from the= person. Had the intention been to give to the county board the right of recovery only for the personal property tax due-the county, we must think the limitation to the tax due the-county would have been expressly named, and the right of action have been given in the name of the county, as was-done in the first clause, in providing for recovery, by a county,, of the amount of the tax due the county on forfeited property. We think, under the section last named, the right of recovery here is for all these personal property taxes due from the defendant, and when recovered, it will be the duty of the county-board to distribute them to the several municipal corporations- ■ to which they belong, as would have to be done in the case of a recovery by the county board, under the first clause of the-section, of the whole amount of taxes due on forfeited property. The judgment will be affirmed. Judgment affirmed.